DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7 and 10-12 are pending in the instant application. Claims 1-7 and 10-12 are allowed.
Drawings
The drawings were received on June 23, 2021. These drawings are acceptable.
Response to Amendment and Arguments/Remarks
	The amendment to the specification and arguments/remarks filed on June 23, 2021 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(2) rejection as being anticipated by Yu et al., Applicant argues that “Applicant submits the verified English translation of the priority document KR 10-2017-0094430 filed on July 25, 2017. As evidenced by the English translation of the priority document, claims 1-7 and 10-12 are supported by claims 1-9 as well as Experimental Examples 1-5 of the priority document. Yu reference is disqualified because it was published on September 12, 2017 after the priority date of July 25, 2017.” This argument has been found to be fully persuasive and the rejection has been withdrawn. 
REASONS FOR ALLOWANCE
The alkaloid derivatives of formula (I) or pharmaceutically acceptable salts thereof, pharmaceutical compositions thereof and the method of using a compound of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds. The prior art does not disclose a compound which fits 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626